DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/25/2022 has been entered. Claim 1 is currently amended.  Claims 16-20 are added.  Claims 1-20 are pending with claims 11-15 withdrawn from consideration.  Claims 1-10 and 16-20 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 9, filed on 1/25/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The previous 112(b) rejection is withdrawn.  However, the amendment necessitates new ground of rejection set forth in this office action.

Applicant's argument, see page 9-11, filed on 1/25/2022, with respect to 103 rejection has been fully considered but is not persuasive.  
Applicant made argument that the prior art Drillet in view of Lopez does not describe or suggest the limitation of a first silicon-rich layer that is the outermost layer of the coating in the amended claim 1.
In response, the term “silicon-rich” is a relative term that renders the claim indefinite as stated in the 112(b) rejection.  Even though the specification discloses a first silicon-rich layer 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “silicon-rich layer” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “silicon-rich layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known how much silicon contained in the layer would make it “silicon-rich”.  For the purpose of further examination, the term “silicon-rich layer” is interpreted as a layer comprising any non-zero .  
Claims 2-10 are rejected likewise as depending on claim 1.
The term “low silicon layer” in claim 16 is a relative term which renders the claim indefinite. The term “low silicon layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known how much silicon contained in the layer would make it “low silicon”.  For the purpose of further examination, the term “low silicon layer” is interpreted as a layer comprising any amount of silicon, based on the broadest reasonable interpretation.  The issue of indefiniteness with respect to the term “low silicon layer” could be overcome by incorporating an amount of silicon, for example 1-4 wt% Si as recited in Claim 17.
Claim 17 recites the limitation "the first low-silicon layer" in line 5, “the second silicon-rich layer” in line 7, and “the second low-silicon layer” in line 9. There is insufficient antecedent basis for this limitation in the claim, since these layers are not present in claim 1.
Claim 18 is likewise rejected as depending on claim 17.
The term “an oxide layer enriched with silicon oxides and/or aluminum oxides” in claim 19 is a relative term which renders the claim indefinite. The term “an oxide layer enriched with silicon oxides and/or aluminum oxides” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known how much .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drillet et al (US 20190276912 A1), hereinafter “Drillet”, in view of Lopez et al (US 20190376745 A1), hereinafter “Lopez”.
Regarding claim 1, Drillet teaches a method of coating a steel strip with aluminum alloy pre-coating with a high resistance to corrosion [0103], meeting the claimed anticorrosion coating.
Drillet teaches providing “certain coated steel strips, which comprise a strip of base steel and a pre-coating of aluminum or an aluminum alloy on at least a part of one side of the strip of the base steel” [0050], meeting the claimed step a).
For the claimed step b), Drillet teaches that “the aluminum- or aluminum alloy pre-coated steel sheets, whose thickness range from, e.g., 0.7 to 3 mm, are heated for 3 to 13 
Drillet does not teach the furnace length.  However, Lopez teaches a furnace for heating steel blanks [abstract].  The steel blank may be aluminum coated to prevent corrosion and oxidation damage [0016].  To ensure that thick regions are adequately heated, the time the blank remains in the furnace may be modified by increasing the furnace length; and depending on the process, some furnace or furnace systems may be 25 meters long or more [0020].
Therefore, it would have been obvious to one of ordinary skill to modify Drillet by using a furnace length of 25 meters or more for the purpose of ensuring that thick regions are adequately heated.
The examiner submits that the heating method of Drillet in view of Lopez thus has blank thickness d=0.7~3 mm, dwell time of the blank in the furnace t=3~13 min, furnace temperature T=880~940°C, and furnace length L=25 m or more, as stated above, overlapping the d=0.6~3.5 mm [0022 spec.], t=1~18 min [0020 spec.], T=830~980°C [0019 spec.], and L=20~50 m [0023 spec.] in the instant case.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
The claimed formula of 0.0034°C/min≤Q≤0.021°C/min with Q=(T*d)/(t*L)  merely further limits the values of T, d, t, and L. However, the Drillet in view of Lopez method still overlaps such that prima facie obviousness still exists.   As determined by the examiner, with 
Drillet teaches that the coated steel is formed into shaped parts after heating by stamping [0014], meeting the claimed step c).
The limitation of “silicon-rich layer” is interpreted as a layer comprising any non-zero amount of silicon, as stated in 112(b) rejection above.  Drillet teaches a superficial layer having 0-2% of silicon [0059 and 0129], clearly contemplating amounts of Si greater than 0% up to 2%..

Regarding claim 2, Drillet teaches the furnace heated to a temperature of 880 to 940°C” [0060], overlapping the claimed 830-980°C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 4, Drillet teaches that the sheets are heated for 3 to 13 minutes (this dwell time includes the heating phase and the holding time) in a furnace [0060], falling within the claimed dwell time of 1-18 min.

Regarding claim 5, Drillet teaches the aluminum alloy coating may comprise 5-11% of silicon and 2.5-3% of iron [0069], falling within the claimed 3-15% of silicon and up to 3.5% of iron.

Regarding claim 6, Drillet teaches the aluminum alloy coating may comprise 5-11% of silicon [0069], overlapping the claimed 7-12% of silicon.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 7, Drillet teaches the aluminum alloy coating may comprise 5-11% of silicon [0069], overlapping the claimed 9-10% of silicon.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 8, Drillet teaches the aluminum alloy coating may comprise 2.5-3% of iron [0069], overlapping the claimed 1-3.5% of iron.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 9, Drillet teaches the aluminum alloy coating may comprise 2.5-3% of iron [0069], overlapping the claimed 2-3.5% of iron.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 10, Drillet teaches that “heated blanks are thereafter transferred to a die, hot stamped to obtain a part or product, and cooled at a rate of more than 30°/s” [0068], 

Regarding claim 16, The limitation of “silicon-rich layer” and “low silicon layer” can be interpreted as a layer comprising any amount of silicon, as stated in 112(b) rejection above.  Drillet teaches (a) interdiffusion layer with 0-5% Si; (b) intermediate layer with 0-2% Si; (c) Intermetallic layer with 2-6% Si; and (d) superficial layer with 0-2% Si [0056-0059], meeting this limitation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drillet in view of Lopez as applied to claim 2 above, further in view of either one of Andritz (HOT DIP GALVANIZING LINE NO. 5, 2009) or Guzzetta et al (US 5015341 A), hereinafter “Guzzetta”.
Regarding claim 3, Drillet in view of Lopez does not teach sheet moving velocity.  However, Andritz teaches a galvanizing and galvannealing line comprising a furnace for annealing at up to 860 °C [p.2], overlapping the heating temperature of 830-980°C in the instant case.  It is noted that the galvannealing line overlaps the heat treatment step because galvannealing includes heating (annealing).   Thus, Andritz’ line can serve for the same purpose as in the instant case.  Andritz teaches that “The annual capacity is around 400,000 tons per annum, with a maximum speed of 350 m/min” [p.2], overlapping the claimed 1.5-25 m/min.  Therefore, it would have been obvious to one of ordinary skill to modify Drillet in view of Lopez by using a line speed of up to 350 m/min, as taught by Andritz, for the purpose of achieving the 
Alternatively, Guzzetta teaches a galvanealing electroplated steel strip.  The strip is heated to an alloying temperature of at least about 427°C to produce an eddy current penetration (diffusion) depth of one-half the strip thickness; and diffusion temperature and time affect coating property [abstract].  Line speed is up to 91 m/min, overlapping the claimed 1.5-25 m/min.  One or ordinary skill would know that line speed is related to diffusion time, and thus will affect coating property. Therefore, it would have been obvious to one of ordinary skill to modify Drillet in view of Lopez by using a line speed of up to 91 m/min, as taught by Guzzetta, for the purpose of achieving the desired alloy penetration (diffusion).  Note that the line speed of Drillet in view of Lopez modified by Guzzetta is “up to 91 m/min” which overlaps the instantly claimed limitation “1.5-25 m/min”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  In addition, the claimed elements of heat treatment and line speed are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of the heat treatment and line speed, each element merely performs the same function as it does separately. The result of the combination is predictable – an adequately annealed coating on the steel substrate. Using the right line speed has the benefit of achieving quality product and high production capacity, which would have .

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 17-19 are directed to methods for producing a steel component with an anticorrosion coating, comprising the recited steps (a), (b), and (c), the coating comprising a first silicon-rich layer containing more than 4 and up to 8 wt% of Si, 40-70 wt% of Fe, up to 1 wt% of Mn and 30-60 wt% of aluminum; a second silicon-rich layer being disposed between the first silicon-rich layer and the flat steel product, and containing more than 4 and up to 8 wt% of Si, 40- 70 wt% of Fe, up to 1 wt% of Mn and 20-50 wt% of aluminum; a first low silicon layer being disposed between the first and second silicon- rich layers, and containing 1-4 wt% of Si, 30-60 wt% of Fe, up to 1 wt% of Mn and 40-60 wt% of aluminum; and a second low silicon layer being disposed between the second silicon-rich layer and the flat steel product, and containing 0.5-4 wt% of Si, 40-97 wt% of Fe, 0.5-1.5 wt% of Mn and 2-40 wt% of aluminum.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Drillet et al (US 20190276912 A1), hereinafter “Drillet”, in view of Lopez et al (US 20190376745 A1), hereinafter “Lopez”, further in view of either one of Andritz (HOT DIP GALVANIZING LINE NO. 5, 2009) or Guzzetta et al (US 5015341 A), hereinafter “Guzzetta”.  The prior art teaches the claimed recited steps (a), (b), and (c) except the aforementioned layers with the composition limitations, especially the more than 4 and up to 8 wt% of Si in the outermost layer.

Claim 20 is allowed.
The following is an examiner' s statement of reasons for allowance:
Claim 20 is directed to methods for producing a steel component with an anticorrosion coating, comprising the recited steps (a), (b), and (c), the coating comprising a first silicon-rich layer containing more than 4 and up to 8 wt% of Si, 40-70 wt% of Fe, up to 1 wt% of Mn and 30-60 wt% of aluminum; a second silicon-rich layer being disposed between the first silicon-rich layer and the flat steel product, and containing more than 4 and up to 8 wt% of Si, 40- 70 wt% of Fe, up to 1 wt% of Mn and 20-50 wt% of aluminum; a first low silicon layer being disposed between the first and second silicon- rich layers, and containing 1-4 wt% of Si, 30-60 wt% of Fe, up to 1 wt% of Mn and 40-60 wt% of aluminum; and a second low silicon layer being disposed between the second silicon-rich layer and the flat steel product, and containing 0.5-4 wt% of Si, 40-97 wt% of Fe, 0.5-1.5 wt% of Mn and 2-40 wt% of aluminum.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Drillet (US 20190276912 A1) in view of Lopez (US 20190376745 A1), further in view of either one of Andritz (HOT DIP GALVANIZING LINE NO. 5, 2009) or Guzzetta (US 5015341 A).  The prior art teaches the claimed recited steps (a), (b), and (c) except the aforementioned layers with the composition limitations, especially the more than 4 and up to 8 wt% of Si in the outermost layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762